Name: 2008/512/EC: Decision of the European Parliament of 24 April 2007 on closing the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/97 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005 (2008/512/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation EC) No 1035/97 of 2 June 1997 establishing a European Monitoring Centre on Racism and Xenophobia (4), and in particular Article 12a thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0118/2007), 1. Notes that the final annual accounts of the European Monitoring Centre on Racism and Xenophobia for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Community subsidies 8 189 5 675 Other revenue 151 455 Financial revenue 21 Phare subsidy 90 82 Total revenue (a) 8 430 6 233 Expenditure Staff  Title I of the budget Payments 3 008 2 645 Appropriations carried over 70 85 Administration  Title II of the budget Payments 550 447 Appropriations carried over 582 37 Operating activities  Title III of the budget Payments 2 731 2 352 Appropriations carried over 667 745 Assigned revenue (Phare and other) Payments 0 7 Appropriations carried over 90 0 Total expenditure (b) 7 698 6 318 Outturn for the financial year (a-b) 732 - 85 Balance carried over from the previous financial year 231 98 Appropriations carried over, cancelled 210 241 Appropriations for re-use from the previous financial year, not used 0 Amounts due written off - 23 Exchange-rate differences - 2 0 Balance for the financial year 1 171 231 Source: Data compiled by the Centre. This table summarises the data supplied by the Centre in its own annual accounts; 2. Approves closing the accounts of the European Monitoring Centre on Racism and Xenophobia for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Monitoring Centre on Racism and Xenophobia, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 46. (2) OJ C 312, 19.12.2006, p. 93. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 151, 10.6.1997, p. 1. Regulation as amended by Regulation (EC) No 1652/2003 (OJ L 245, 29.9.2003, p. 33). (5) OJ L 357, 31.12.2002, p. 72.